Case 1:20-cv-00464-RGA Document 18 Filed 06/29/20 Page 1 of 10 PageID #: 217




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


TARGUS INTERNATIONAL LLC,                         )
                                                  )
              Plaintiff,                          )
                                                  )
      V.                                          ) C.A. No. 20-464-RGA
                                                  )
VICTORINOX SWISS ARMY, INC. ,                     )
                                                  )
              Defendant.                          )




               r
                           SCHEDULING ORDER FOR PATENT CASES

       This2        day of    ~                      , 2ozf) , the Court having conducted an initial

Rule 16(b) scheduling conference pursuant to Local Rule 16.1 (b ), and the parties having

determined after discussion that the matter cannot be resolved at this juncture by settlement,

voluntary mediation, or binding arbitration ;

       IT IS ORDERED that:

       I.      Rule 26(a)( 1) Initial Disclosures. Unless otherwise agreed to by the parties, the

parties shall make their initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(l)

within fourteen days of the date of this Order.

       2.      Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings, shall be filed on or before August 21, 2020 .

       3.      Discovery.

               a.      Discovery Cut Off. All fact discovery in this case shall be initiated so that

it will be completed on or before June 30, 2021.

               b.      Document Production.         Document production shall be substantially

complete by February 24, 2021 .
Case 1:20-cv-00464-RGA Document 18 Filed 06/29/20 Page 2 of 10 PageID #: 218




               C.      Requests for Admission. A maximum of forty (40) requests for admission

are permitted for each side.

               d.      Interrogatories. A maximum of twenty-five (25) interrogatories, including

contention interrogatories, are permitted for each side.

               e.      Depositions.

                       1.      Limitation on Hours for Deposition Discovery.        Each side is

limited to a total of eighty (80) hours of taking testimony by deposition upon oral examination,

excluding expert depositions. No individual deponent may be deposed for more than seven (7)

hours, absent a showing of good cause. Depositions taken pursuant to Federal Rule of Civil

Procedure 30(b )(6) shall count toward the total hours limit.       For deponents requiring the

assistance of an English translator during a deposition, only one-half (0 .5) the length of the

examination shall count towards the time limit; for example, a deposition requiring an English

translator having six hours of examination shall only count as a three-hour deposition under the

time limit.

        Each expert witness deposition shall be limited to seven (7) hours of testimony per report

that the expert submits, absent a showing of good cause. For example, if an expert provided

reports on invalidity and on infringement, that expert' s deposition would be limited to seven (7)

hours for each report for a maximum of fourteen (14) deposition hours, absent good cause.

                       11.     Location of Depositions.    Each party' s directors, officers, and

current employees that reside within the United States shall be presented for deposition at a

location in the United States selected by the presenting party. The parties may agree to take

depositions remotely via video conferencing technology.




                                                 2
Case 1:20-cv-00464-RGA Document 18 Filed 06/29/20 Page 3 of 10 PageID #: 219




                f.        Discovery Matters and Disputes Relating to Protective Orders. Should

counsel find they are unable to resolve a discovery matter or a dispute relating to a protective

order, the parties involved in the discovery matter or protective order dispute shall contact the

Court' s Case Manager to schedule an in-person conference/argument. Unless otherwise ordered,

by no later than seven business days prior to the conference/argument, any party seeking relief

shall file with the Court a letter, not to exceed three pages, outlining the issues in dispute and its

position on those issues. By no later than five business days prior to the conference/argument,

any party opposing the application for relief may file a letter, not to exceed three pages, outlining

that party's opposition. A party should include with its letter a proposed order with a detailed

issue-by-issue ruling such that, should the Court agree with the party on a particular issue, the

Court could sign the proposed order as to that issue, and the opposing party would be able to

understand what it needs to do, and by when, to comply with the Court's order. Any proposed

order   shall        be   e-mailed,   m    Word       format,   simultaneously    with    filing    to

rga_civil@ded.uscourts.gov.

        If a discovery-related motion is filed without leave of the Court, it will be denied without

prejudice to the moving party ' s right to bring the dispute to the Court through the discovery

matters procedures set forth in this Order.

                g.        Miscellaneous Discovery Matters.

                          1.     Initial discovery in patent litigation. On or before July 24, 2020,

Plaintiff shall specifically identify the accused products and the asserted patent(s) they

allegedly infringe, and produce the file history for each patent. Plaintiff shall also set forth its

contention as to priority date of each at-issue patent claim, including any date of conception

and/or reduction to practice, provisional application date, or the like, and shall



                                                  3
Case 1:20-cv-00464-RGA Document 18 Filed 06/29/20 Page 4 of 10 PageID #: 220




produce to the defendant its supporting documentation.                  On or before August 21, 2020,

Defendant shall produce to the plaintiff the core technical documents related to the accused

product(s), including but not limited to operation manuals, product literature, schematics,

and specifications.    On or before September 11, 2020, Plaintiff shall produce to Defendant

an initial claim chart relating each accused product to the asserted claims each product allegedly

infringes. On or before October 9, 2020, Defendant shall produce to plaintiff its                       initial

invalidity    contentions      for    each   asserted   claim,   as   well   as   the   related   invalidating

references.

                        ii.          Plaintiff has filed six other actions in other Districts involving the

asserted patent, three actions are still pending and three others have been resolved . These actions

are identified in Plaintiffs Amended Notice of Related Cases, D.I . I 0. Plaintiff does not expect

to institute further litigation on the asserted patent in the next year. Defendant does not, at this

time, have an expectation one way or the other as to whether it expects to file one or more IPRs.

                        iii.         The parties have conferred regarding e-discovery and have agreed

to continue conferring with the goal of agreeing upon an e-discovery protocol.

                        1v.          If one or more of the patents-in-suit have already been licensed or

the subject of a settlement agreement, either (I) Plaintiff shall provide the licenses and/or

settlement agreements to Defendant within two (2) business days of entry of this Order. Plaintiff

agrees to comply with this requirement in this Order. All parties shall be prepared to discuss at

the conference what their preliminary views of damages are.

                        v.           The parties agree that each party will serve any privilege log for

documents or communications withheld or redacted on the grounds of attorney-client privilege or

work product immunity that includes the following information for each item or category of



                                                        4
Case 1:20-cv-00464-RGA Document 18 Filed 06/29/20 Page 5 of 10 PageID #: 221




documents, where pertinent: production number(s); date; author; recipient(s); carbon copy

recipient(s) ; description sufficient to identify the contents of the withheld or redacted document;

and basis for withholding. The parties agree that a party need not identify on its privilege log

information or documents withheld from production on grounds of the attorney-client privilege

and/or work product immunity to the extent such information or documents were created after

April 2, 2020 .

       4.         Application to Court for Protective Order. The parties will confer and attempt to

reach an agreement on a proposed form of order and submit it to the Court within ten days from

the date of this Order. Should counsel be unable to reach an agreement on a proposed form of

order, counsel must follow the provisions of Paragraph 3(f) above.

       Any proposed protective order must include the following paragraph :

                  Other Proceedings. By entering this order and limiting the
                  disclosure of information in this case, the Court does not intend to
                  preclude another court from finding that information may be
                  relevant and subject to disclosure in another case. Any person or
                  party subject to this order who becomes subject to a motion to
                  disclose another party ' s information designated as confidential
                  pursuant to this order shall promptly notify that party of the motion
                  so that the party may have an opportunity to appear and be heard
                  on whether that information should be disclosed.

        5.        Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to

the Clerk the required number of copies as directed in paragraph 6. A redacted version of any

sealed document shall be filed electronically within seven days of the filing of the sealed

document.

       6.         Courtesy Copies. The parties shall provide to the Court two courtesy copies of all

briefs and one courtesy copy of any other document filed in support of any briefs (i .e.,

appendices, exhibits, declarations, affidavits etc .). This provision also applies to papers filed

under seal.

                                                   5
Case 1:20-cv-00464-RGA Document 18 Filed 06/29/20 Page 6 of 10 PageID #: 222




       7.      Claim Construction Issue Identification.      On or before October 23, 2020, the

parties shall exchange a list of those claim term(s)/phrase(s) that they believe need construction.

On or before November 6, 2020, the parties shall exchange their proposed claim construction of

those term(s)/phrase(s) identified by the parties as needing construction, including an

identification of any intrinsic or extrinsic evidence that will be relied upon to support the

construction. This document will not be filed with the Court. Subsequent to exchanging those

lists, the parties will meet and confer to prepare a Joint Claim Construction Chart to be filed no

later than November 27, 2020. The Joint Claim Construction Chart, in Word format shall be e-

mailed simultaneously with filing to rga_civil@ded.uscourts.gov.          The parties' Joint Claim

Construction Chart should identify for the Court the term(s)/phrase(s) of the claim(s) in issue,

and should include each party's proposed construction of the disputed claim language with

citation(s) only to the intrinsic evidence in support of their respective proposed constructions. A

copy of the patent(s) in issue as well as those portions of the intrinsic record relied upon shall be

submitted with this Joint Claim Construction Chart. In this joint submission, the parties shall not

provide argument.

       8.      Claim Construction Briefing 1• Plaintiff shall serve, but not file , its opening brief,

not to exceed 5,000 words, on December 18, 2020.           Defendant shall serve, but not file, its

answering brief, not to exceed 7,500 words, on January 12, 2021. Plaintiff shall serve, but not

file , its reply brief, not to exceed 5,000 words, on January 26, 2021. Defendant shall serve, but


        As each brief is written and provided to the opposing party, the individual responsible for
verifying the word count will represent to the other party that it has so verified and by what
means. These verifications should not be provided to the Court unless a dispute arises about
them. Pictures, Figures copied from the patent, and other illustrations do not count against the
word limit. Plaintiff should include with its opening brief one or more representative claims with
the disputed terms italicized. Should Defendant want to add additional representative claims,
Defendant may do so. The representative claims and the agreed-upon claim constructions do not
count against the word limits.
                                                 6
Case 1:20-cv-00464-RGA Document 18 Filed 06/29/20 Page 7 of 10 PageID #: 223




not file its sur-reply brief, not to exceed 2,500 words, on February 9, 2021 . No later than

February 17, 2021 , the parties shall file a Joint Claim Construction Brief. The parties shall copy

and paste their unfiled briefs into one brief, with their positions on each claim term in sequential

order, in substantially the form below.

                                JOINT CLAIM CONSTRUCTION BRIEF

I.              Representative Claims

II.             Agreed-upon Constructions

III.            Disputed Constructions
                           2
A.              [TERM 1]

I.              Plaintiffs Opening Position
2.              Defendant' s Answering Position
3.              Plaintiffs Reply Position
4.              Defendant's Sur-Reply Position

8.              [TERM 2]

I.              Plaintiffs Opening Position
2.              Defendant's Answering Position
3.              Plaintiffs Reply Position
4.              Defendant's Sur-Reply Position

Etc.       The parties need not include any general summaries of the law relating to claim

construction. If there are any materials that would be submitted in an appendix, the parties shall

submit them in a Joint Appendix.

           9.         Hearing   on      Claim   Construction.     Beginning    at   9:00     a.m.   on

      March 17                  , 2021 , the Court will hear argument on claim construction. Absent
- - - - - - - --
      prior approval of the Court (which, if it is

      sought, must be done so by joint letter submission no later than the date on which answering
                 For each term in dispute, there shou ld be a table or the like setting forth the term in
      dispute and the parties' competing constructions. The table does not count against the word
      limits.
                                                       7
Case 1:20-cv-00464-RGA Document 18 Filed 06/29/20 Page 8 of 10 PageID #: 224




claim construction briefs are due), the parties shall not present testimony at the argument, and the

argument shall not exceed a total of three hours . When the Joint Claim Construction Brief is

filed , the parties shall simultaneously file a motion requesting the above-scheduled claim

construction hearing, state that the briefing is complete, and state how much total time the parties

are requesting that the Court should allow for the argument.

       10.     Disclosure of Expert Testimony.

               a.     Expert Reports. For the party who has the initial burden of proof on the

subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before

July 28, 2021. The supplemental disclosure to contradict or rebut evidence on the same matter

identified by another party is due on or before August 25, 2021. Reply expert reports from the

party with the initial burden of proof are due on or before September 16, 2021. No other expert

reports will be permitted without either the consent of all parties or leave of the Court. If any

party believes that an expert report does not comply with the rules relating to timely disclosure or

exceeds the scope of what is permitted in that expert report, the complaining party must notify

the offending party within one week of the submission of the expert report. The parties are

expected to promptly try to resolve any such disputes, and, when they cannot reasonably be

resolved , use the Court's Discovery Dispute Procedure or the complaint will be waived.

       Along with the submissions of the expert reports, the parties shall advise of the dates and

times of their experts ' availability for deposition. Depositions of experts shall be completed on

or before October 13 , 2021.

               b.     Objections to Expert Testimony. To the extent any objection to expert

testimony is made pursuant to the principles announced in Daubert v. Merrell Dow Pharm., Inc.,

509 U.S . 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall be made by



                                                 8
Case 1:20-cv-00464-RGA Document 18 Filed 06/29/20 Page 9 of 10 PageID #: 225




motion no later than the deadline for dispositive motions set forth herein, unless otherwise

ordered by the Court.

         11.   Case Dispositive Motions. All case dispositive motions shall be served and filed

on or before November 3, 2021. No case dispositive motion under Rule 56 may be filed more

than ten days before the above date without leave of the Court. Absent an order of the Court

upon a showing of good cause, each side is limited to one forty-page opening brief, one forty-

page answering brief, and one twenty-page reply brief for all of its Daubert and case dispositive

motions.

         12.   Applications by Motion. Except as otherwise specified herein, any application to

the Court shall be by written motion . Any non-dispositive motion should contain the statement

required by Local Rule 7.1.1.

         13.   Pretrial Conference.    On __M
                                            _ar_c_
                                                 h_l_l _ _ _ _ , 2022,

the Court will hold a Rule 16(e) final pretrial conference in Court with counsel beginning at_9:00

a.m. The parties shall file a joint proposed final pretrial order in compliance with Local Rule

16.3(c) no later than 5 p.m. on the fourth business day before the date of the final pretrial

conference.    Unless otherwise ordered by the Court, the parties shall comply with the

timeframes set forth in Local Rule 16.3(d) for the preparation of the proposed joint final pretrial

order.

         14.   Motions in Limine. Motions in limine shall be separately filed, with each motion

containing all the argument described below in one filing for each motion.       Any supporting

documents in connection with a motion in limine shall be filed in one filing separate from the

motion in limine. Each party shall be limited to three in limine requests, unless otherwise

permitted by the Court. The in limine request and any response shall contain the authorities



                                                9
Case 1:20-cv-00464-RGA Document 18 Filed 06/29/20 Page 10 of 10 PageID #: 226




relied upon; each in limine request may be supported by a maximum of three pages of argument

and may be opposed by a maximum of three pages of argument, and the party making the in

limine request may add a maximum of one additional page in reply in support of its request. If

more than one party is supporting or opposing an in limine request, such support or opposition

shall be combined in a single three page submission (and, if the moving party, a single one page

reply) . No separate briefing shall be submitted on in limine requests, unless otherwise permitted

by the Court.

        15.      Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be

tried to a jury, pursuant to Local Rules 47 . l(a)(2) and 51.1 , the parties should file (i) proposed

voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict

forms no later than 6 p.m. on the fourth business day before the date of the final pretrial

conference. Areas of dispute shall be identified as narrowly as possible and in a manner that

makes it readily apparent what the dispute is. The parties shall submit simultaneously with filing

each of the foregoing four documents in Word format to rga_civil@ded.uscourts.gov.

        16.      Trial. This matter is scheduled for a five (5) day jury trial beginning at 9:30 a.m.

on     April 4                , 2022, with the subsequent trial days beginning at 9:30 a.m .

Until the case 1s submitted to the jury for deliberations, the jury will be excused each day at

5:00 p.m . The trial will be timed, as counsel will be allocated a total number of hours in which to

present their respective cases .

        17.      ADR Process .     This matter is referred to a magistrate judge to explore the

possibility of alternative dispute resolution .




                                                                 S DISTRICT JUDGE


                                                  10
